Name: Commission Regulation (EC) NoÃ 142/2007 of 14 February 2007 amending Regulation (EC) NoÃ 1610/2006 derogating from Regulations (EC) NoÃ 327/98 and (EC) NoÃ 1291/2000 as regards certain import licences issued for the July 2006 tranche of tariff quotas for imports of rice and broken rice
 Type: Regulation
 Subject Matter: European Union law;  tariff policy;  plant product;  America
 Date Published: nan

 15.2.2007 EN Official Journal of the European Union L 43/11 COMMISSION REGULATION (EC) No 142/2007 of 14 February 2007 amending Regulation (EC) No 1610/2006 derogating from Regulations (EC) No 327/98 and (EC) No 1291/2000 as regards certain import licences issued for the July 2006 tranche of tariff quotas for imports of rice and broken rice THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1095/96 of 18 June 1996 on the implementation of the concessions set out in Schedule CXL drawn up in the wake of the conclusion of the GATT XXIV(6) negotiations (1), and in particular Article 1 thereof, Having regard to Council Regulation (EC) No 1785/2003 of 29 September 2003 on the common organisation of the market in rice (2), and in particular Article 13(4) thereof, Whereas: (1) Under Commission Regulation (EC) No 1610/2006 (3), the validity of licences for the import of husked, semi-milled and wholly milled rice issued for the July 2006 tranche of certain import quotas opened by Commission Regulation (EC) No 327/98 of 10 February 1998 opening and providing for the administration of certain tariff quotas for imports of rice and broken rice (4) was, at the request of the importers concerned, extended until 31 December 2006. In addition, in certain cases, the use of those licences was facilitated as regards the origin and CN code of the rice to be imported. (2) Despite the new provisions, some import licences could not be used during their period of validity because of disturbances in the flows of rice imports into the Community caused, in particular, by the presence on the US market of rice contaminated with genetically modified rice and the resulting risk of imports being blocked. Given these special circumstances, Member States should be allowed to derogate from Commission Regulation (EC) No 1291/2000 of 9 June 2000 laying down common detailed rules for the application of the system of import and export licences and advance fixing certificates for agricultural products (5) and to release, on a case-by-case basis, the security lodged by importers where certain conditions are met. (3) Member States should also be allowed to return to the importers concerned the export licences submitted in support of their import licence applications in accordance with Article 3 of Regulation (EC) No 327/98. (4) Regulation (EC) No 1610/2006 should therefore be amended. (5) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 1610/2006 is hereby amended as follows: 1. The following Article 2a is added: Article 2a 1. By derogation from Article 35(2) of Regulation (EC) No 1291/2000, Member States may, after examining each case, release the security provided for in Article 4(2) of Regulation (EC) No 327/98 lodged for import licences referred to in Article 1 of this Regulation that were not used before the end of their period of validity, provided that: (a) the holder returns the unused import licence(s) to the competent authorities and requests the release of the relevant security, (b) the competent authorities of the Member State have sufficient proof to show that the importer acted in good faith and made all reasonable efforts to use the import licence(s) during the period of validity. 2. The originals of export licences accompanying import licence applications in accordance with Article 3 of Regulation (EC) No 327/98 shall be returned to holders of import licences for which securities are released under paragraph 1 of this Article. 2. In Article 3, the following paragraph 3 is added: 3. Member States shall send the Commission electronically and by 31 March 2007 the serial number(s) of unused import licence(s) for which the security has been released under Article 2a, indicating the quantities (tonnes) of products concerned broken down by Combined Nomenclature (CN) code. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 February 2007. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 146, 20.6.1996, p. 1. (2) OJ L 270, 21.10.2003, p. 96. Regulation as last amended by Regulation (EC) No 797/2006 (OJ L 144, 31.5.2006, p. 1). (3) OJ L 299, 28.10.2006, p. 11. (4) OJ L 37, 11.2.1998, p. 5. Regulation as last amended by Regulation (EC) No 2019/2006 (OJ L 384, 29.12.2006, p. 48). (5) OJ L 152, 24.6.2000, p. 1. Regulation as last amended by Regulation (EC) No 1913/2006 (OJ L 365, 21.12.2006, p. 52).